Title: To Thomas Jefferson from Jean Baptiste Ternant, 8 February 1793
From: Ternant, Jean Baptiste
To: Jefferson, Thomas



Philadelphia. Feb. 8. 1793.

The Minister of France to the Secretary of state of the U.S.
I am enjoined by the government of France to lay before the government of the U.S. the indispensable want under which we are to draw from abroad subsistences of first necessity, and the advantage which would arise to the two nations to recieve these provisions from hence, in deduction of our credit with you. This mode of payment would procure to America a vent for superfluous commodities, useful to it’s commerce as well as to it’s agriculture, and at the same time, an occasion of keeping up mutual offices of friendship between two nations which the cause of liberty first united, and into which the same public spirit, and similar principles of government ought to inspire at this time a mutual interest stronger than ever. These considerations induce me to hope that your government will not refuse to place in my power a sum equal to three millions tournois, which I am instructed to ask from it to ensure the purchase here and shipment of provisions of which some parts of France have the most urgent want.
I pray you to place my application under the eyes of the President, and to sollicit a decision sufficiently prompt for that the shipments which I may have to make in consequence may arrive in France at the time when there will probably be the most pressing occasion to recieve them.

Ternant

 